Filed 1/7/16 P. v. Hefner CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----



THE PEOPLE,                                                                                  C078634

                   Plaintiff and Respondent,                                      (Super. Ct. No. CRF1485)

         v.

GARY CHARLES HEFNER,

                   Defendant and Appellant.




         Appointed counsel for defendant Gary Charles Hefner has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) We must remand the matter to the trial court
with directions to prepare a new abstract of judgment that correctly shows all fines, fees,
penalties, and assessments and the statutes under which they are imposed. In all other
respects, we shall affirm the judgment.
                                               I. BACKGROUND
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)

                                                             1
       On January 5, 2014, at approximately 2:30 a.m., defendant and Mr. Brown were
stopped by Yolo County Sheriff’s Deputy Charles Hoyt after he observed them crossing
the road in the middle of a dimly lit portion of West Capitol Avenue. Deputy Hoyt
observed defendant grinding his jaw back and forth, something Deputy Hoyt recognized
as a sign of narcotics use. Both men appeared nervous and were reaching into their
pockets. Deputy Hoyt asked the men if they had any identification. Defendant provided
his driver’s license. Brown stated he did not have identification and told Deputy Hoyt his
name and date of birth, but continued to reach into his pocket. Deputy Hoyt became
concerned, asked him to stop, and asked both men if they had any weapons on their
person. When Deputy Hoyt asked if he could pat them down for weapons, both men
consented and defendant said he had a knife. As Deputy Hoyt began his pat-down search
of defendant, Brown stated he had a methamphetamine pipe on him. Deputy Hoyt asked
both men if they had anything else illegal on their person and then asked if he could
search them for illegal items. Again, both men consented. Deputy Hoyt searched
defendant and found a four-inch fixed blade knife under his shirt on his right hip, a utility
razor blade knife in his left pants pocket, and an orange container containing
methamphetamine in his right pants pocket.
       Defendant was charged by information with felony possession of
methamphetamine (Health & Saf. Code, § 11377, subd. (a)—count 1), and being under
the influence of a controlled substance (Health & Saf. Code, § 11550, subd. (a)—
count 2), a misdemeanor.
       On November 13, 2014, the trial court heard and denied defendant’s motion to
suppress evidence, and reduced count 1 to a misdemeanor pursuant to Proposition 47.
       Pursuant to a negotiated plea bargain, defendant entered a plea of no contest to
count 1, a misdemeanor, in exchange for dismissal of count 2.
       The trial court suspended imposition of sentence and placed defendant on three
years of formal probation subject to specified terms and conditions. The court imposed

                                              2
fees, fines, penalties, and assessments, including: a $50 criminal laboratory analysis fee
plus a penalty assessment of $155 (Health & Saf. Code, § 11372.5); a “drug program fee
not to exceed $150 plus a penalty assessment of $465, determined by ability to pay[]
(Health and Safety Code section 11372.7)”; a $150 restitution fine (Pen. Code, § 1202.4,
subd. (b)), “plus a processing fee of $15 for each case”; a $150 probation revocation fine,
stayed pending successful completion of probation (Pen. Code, § 1202.44); “$170 as a
fine plus $527 penalty assessment; plus a process fee of $35”; a $30 court construction
fee (Gov. Code, § 70373, subd. (a)(1)); “up to $350 if convicted of a felony, or $275 if
convicted of a misdemeanor” if defendant is “represented by the Yolo County Public
Defender or other Court appointed counsel” (Pen. Code, § 987.8); and a $40 court
operations assessment (Pen. Code, § 1465.8).
       On March 2, 2015, defendant filed a notice of appeal of the court’s denial of his
motion to suppress.
       On July 29, 2015, this court granted defendant’s motion to amend the premature
notice of appeal to a filing date of June 16, 2015, and construe it as timely.
                                     II. DISCUSSION
       Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief within 30 days of the date of filing of the opening brief. More
than 30 days have elapsed, and we have received no communication from defendant.
       We have reviewed the record in its entirety and note the following error. The trial
court’s written order admitting defendant to probation sets forth the fees, fines, penalties,
and assessments imposed. However, the order fails to identify the statutory bases for the
$170 fine, the related $527 penalty assessment, and the $35 processing fee. “Although
we recognize that a detailed recitation of all the fees, fines and penalties on the record
may be tedious, California law does not authorize shortcuts.” (People v. High (2004)

                                              3
119 Cal.App.4th 1192, 1200.) We remand the matter to the trial court to provide a
detailed recitation of all fees, fines, penalties, and assessments on the record, including
their amounts and statutory bases.
       Having undertaken an examination of the entire record, we find no other arguable
error that would result in a disposition more favorable to defendant.
                                     III. DISPOSITION
       The matter is remanded to the trial court for further proceedings consistent with
this opinion. In all other respects, the judgment is affirmed.



                                                             /S/

                                                  RENNER, J.


We concur:



       /S/

RAYE, P. J.


       /S/

NICHOLSON, J.




                                              4